Citation Nr: 0915693	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Wife of Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran was afforded a January 2009 Travel Board hearing 
before the undersigned Veterans Law Judge. The hearing 
transcript is associated with the record. 


FINDING OF FACT

A right ankle disability is not related to any in-service 
incident. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right ankle injury are not met. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in May 2004, 
December 2004, and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. Although this notification 
obligation was not met before the initial RO decision in 
January 2005, the Board finds this timing error non-
prejudicial since his service connection claim is denied, 
rendering the content of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. Private medical 
records are associated with the record. The Veteran was not 
afforded a VA examination for his claimed disability. The 
Board finds that a VA examination is not necessary to 
adjudicate the claim since the record shows that his 
disabilities were incurred in the course of post-service 
employment, rather than any incident during his active 
service. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 
(Holding that where claimant has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, the conduct of a VA examination is not 
warranted if claimant does not show such a preliminary 
nexus). Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran, does 
not contain competent evidence to suggest that the right 
ankle disability for which service connection is denied is 
related to the Veteran's military service.        

Service treatment records appear to be unavailable. The Joint 
Service Records Research Center (JSRRC) report showed that it 
did not have the Veteran's service treatment records and that 
it advised the RO to contact the Texas Adjutant General since 
the Veteran had reserve service. The Texas Adjutant General 
reported in September 2004 that it did not have any service 
treatment records for the Veteran. The RO's July 2007 
Memorandum summarized all action taken to obtain service 
treatment records from the Veteran's reserve unit. Letters, 
dated August 2004, December 2004, and May 2006, notified the 
Veteran of the unavailability of his service treatment 
records and invited him to submit any service treatment 
records in his possession. Based on the actions taken above, 
the Board concludes that the RO fulfilled its duty to assist 
in attempting to locate service treatment records. 

The Board notes that VA's duty to explain its findings and 
conclusions is heightened in cases where service records are 
missing or destroyed. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). The law also provides that where the service records 
are incomplete or presumed destroyed, VA not only has a 
heightened obligation to explain its findings and 
conclusions, but that it also has a heightened duty to 
consider the benefit-of-the-doubt rule. Id. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that can be obtained in order to fairly 
decide his claim. All relevant evidence necessary for an 
equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran contends that his right ankle disability resulted 
from an injury during active service. The medical evidence 
shows that his right ankle disability resulted from a work-
related injury many years following active service. The claim 
is denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The earliest medical record of treatment for a right ankle 
disability occurred in April 2001 in a Worker's Compensation 
Evaluation by W.M., DO. Dr. W.M. stated that the Veteran 
injured his right ankle at work in April 2001. After a 
physical examination, he concluded that the Veteran had a 
right ankle sprain and possible ligament rupture. He allowed 
the Veteran to return to work as long as his right ankle pain 
abated. Additional private medical records from 2002 to 2004 
showed treatment for a right ankle disability resulting from 
a work related injury. The medical records do not mention any 
additional causes of the Veteran's right ankle disability.

At the January 2009 Travel Board hearing, the Veteran alleged 
that during basic training he injured his right ankle. He 
alleged that he sought medical attention from a paramedic and 
informed his drill sergeant. He continued to experience right 
ankle pain, but sought medical attention only once. This 
incident occurred during service in South Korea where he 
reported pain and swelling of his right ankle. He claimed 
that he was not placed on restricted duty profile and 
continued to perform his infantry duties. During Reserve and 
National Guard service, the Veteran continued to have right 
ankle pain, but did not seek medical treatment. He again 
injured his right ankle in 2001 while working on a 
construction site and sought medical treatment. 

The Board finds that the evidence shows the Veteran's current 
right ankle disability resulted from his work related injury 
in April 2001. Although the Veteran asserts that he 
continuously experienced right ankle pain since active 
service, his reports are entirely inconsistent with the 
evidence of record. Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997); (Holding that the Board has the "authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."). There is no medical treatment for right ankle 
pain until the work related injury in April 2001. 

Firstly, there is no competent medical evidence in support of 
the claim. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
The medical records from 2001 to 2004 clearly reflect that 
the April 2001 injury was the cause of the right ankle 
disability and are silent regarding any other possible 
causes. Since the evidence shows that the Veteran's right 
ankle disability is related to an injury many years following 
service, the claim is denied. 38 C.F.R. § 3.303.



ORDER

Service connection for a right ankle disability is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


